Exhibit 10.1

BOOT BARN HOLDINGS, INC.

2020 EQUITY INCENTIVE PLAN





--------------------------------------------------------------------------------

TABLE OF CONTENTS



  



Page

1.



Purpose

3

2.



Definitions

3

3.



Term of the Plan

6

4.



Stock Subject to the Plan

6

5.



Administration

7

6.



Authorization of Grants

7

7.



Specific Terms of Awards

8

8.



Adjustment Provisions

12

9.



Change of Control

13

10.



Settlement of Awards

14

11.



Reservation of Stock

15

12.



Limitation of Rights in Stock; No Special Service Rights

15

13.



Unfunded Status of Plan

15

14.



Nonexclusivity of the Plan

15

15.



No Guarantee of Tax Consequences

16

16.



Termination and Amendment of the Plan

16

17.



Notices and Other Communications

17

18.



Successors and Assigns

17

19.



Severability of Provisions

17

20.



Governing Law

17





2



--------------------------------------------------------------------------------

BOOT BARN HOLDINGS, INC.

2020 EQUITY INCENTIVE PLAN

(Effective as of the Effective Date, as defined herein)

1.Purpose

This Plan is intended to encourage ownership of Stock by directors, officers and
employees of the Company and its subsidiaries and other Affiliates, and to
provide incentives to attract, retain and motivate them to promote the success
of the Company’s business through the grant of Awards of or pertaining to shares
of the Company’s Stock. The Plan is intended to be an incentive stock option
plan within the meaning of Section 422 of the Code, but not all Awards are
required to be Incentive Options. The Plan is intended to replace the Company’s
2014 Equity Incentive Plan, as amended (the “2014 Plan”), and as of the
Effective Date, no further Awards shall be granted under the 2014 Plan. Awards
outstanding under the 2014 Plan shall remain outstanding in accordance with
their terms and the 2014 Plan.

2.Definitions

As used in this Plan, the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:

2.1“Accelerate,” “Accelerated,” and “Acceleration,” means: (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Restricted Stock or Restricted Stock Units shall expire with
respect to some or all of the shares of Restricted Stock or Restricted Stock
Units then still otherwise subject to the Risk of Forfeiture; and (c) when used
with respect to Performance Units, that the applicable Performance Goals or
other business objectives shall be deemed to have been met as to some or all of
the Performance Units.

2.2“Affiliate” means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.

2.3“Assumed” and “Assumption” have the meanings given such terms in
Section 9(a).

2.4“Award” means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, Stock Grants or Other Stock Unit Award.

2.5“Award Agreement” means an agreement between the Company and the recipient of
an Award, or other notice of grant of an Award, setting forth the terms and
conditions of the Award.

2.6“Board” means the Company’s Board of Directors.

2.7“Cause” means, unless otherwise provided in an Award Agreement, (a) if there
is an employment or similar agreement between the Participant and the Company or
its Affiliates which includes a definition of “cause”, then the meaning set
forth in such agreement, or (b) if there is no such agreement, (i) Participant’s
engaging in gross negligence of Participant’s duties with the Company or its
Affiliates or Participant’s fraud or dishonesty in connection with the
performance of duties to the Company and its Affiliates, in either case which
has a materially detrimental effect on the business or operations of the
Company; (ii) Participant’s engaging in any willful violation of any applicable
confidential, non-disclosure or securities trading policy or policies of the
Company or an Affiliate or any other restrictive covenant obligation between the
Participant and the Company or its Affiliates; or (iii) Participant’s conviction
by a court of competent jurisdiction of any crime (or upon entering a plea of
guilty or nolo contendere to a charge of any crime) constituting a felony.

2.8“Change of Control” means the occurrence of any of the following after the
Effective Date:

(a)a Transaction, unless securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities immediately prior to such Transaction;

(b)any person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”)) directly or indirectly acquires, including but not limited to
by means of a merger or consolidation, beneficial ownership (determined pursuant
to Securities and Exchange Commission Rule 13d-3 promulgated under the said
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding

3



--------------------------------------------------------------------------------

securities unless pursuant to a tender or exchange offer made directly to the
Company’s stockholders that the Board recommends such stockholders accept, other
than acquisitions by (i) the Company or any of its Affiliates, (ii) an employee
benefit plan of the Company or any of its Affiliates, (iii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, or (iv) an underwriter temporarily holding securities
pursuant to an offering of such securities;

(c)consummation of a sale of all or substantially all of the Company’s assets to
one or more other persons in a single transaction or series of related
transactions; or

(d)consummation of a plan of a liquidation or dissolution of the Company.

Notwithstanding anything to the contrary herein, solely for the purpose of
determining the timing of payment or timing of distribution of any compensation
or benefit that constitutes “non-qualified deferred compensation” within the
meaning of Section 409A of the Code, a Change of Control shall not be deemed to
occur under this Plan unless the events that have occurred would also constitute
a “Change in the Ownership or Effective Control of a Corporation or in the
Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Regulation Section 1.409A-3(i)(5), or any successor provision, and in
the event such Change of Control does not constitute a “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Regulation Section
1.409A-3(i)(5), the timing of payment or timing of distribution of any
compensation or benefit that constitutes “non-qualified deferred compensation”
within the meaning of Section 409A of the Code will occur pursuant to the terms
of the applicable Award without regard to the Change of Control. For the
avoidance of doubt, the immediately preceding sentence will not apply for the
purpose of determining the vesting of any Award upon a Change of Control.

2.9“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and any regulations issued from time to time
thereunder.

2.10“Committee” means the Compensation Committee of the Board, which in general
is responsible for the administration of the Plan, as provided in Section 5 of
this Plan. For any period during which no such committee is in existence
“Committee” shall mean the Board and all authority and responsibility assigned
to the Committee under the Plan shall be exercised, if at all, by the Board.

2.11“Company” means Boot Barn Holdings, Inc., a corporation organized under the
laws of the State of Delaware.

2.12“Disability” means, unless otherwise provided in an Award Agreement, a
determination of disability under the long-term disability plan of the Company
or any Affiliate that is applicable to Participant.

2.13“Dividend-Equivalent Right” means the right to receive an amount, calculated
with respect to an Award, which is determined by multiplying the number of
shares subject to the applicable Award by the per-share cash dividend, or the
per-share fair market value (as determined by the Committee) of any dividend in
consideration other than cash, paid by the Company on shares of Stock.

2.14“Effective Date” means the date the Plan is approved by the Company’s
stockholders.

2.15“Exchange Act” has the meaning set forth in Section 2.8(b).

2.16“Forfeiture,” “forfeit,” and derivations thereof, when used in respect of
Restricted Stock purchased by a Participant, includes the Company’s repurchase
of such Restricted Stock at less than its then Market Value as a means intended
to effect a forfeiture of value.

2.17“Grant Date” means the date on which an Award is granted.

2.18“Incentive Option” means an Option which by its terms is to be treated as an
“incentive stock option” within the meaning of Section 422 of the Code.

2.19“Market Value” means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is the closing price for the Stock as reported on the New York Stock
Exchange (or on any other national securities exchange on which the Stock is
then listed) for that date or, if no closing price is reported for that date,
the closing price on the first following date for which a closing price is
reported.

2.20“Non-Employee Director” means a member of the Board who is not employed by
the Company or any of its subsidiaries.

4



--------------------------------------------------------------------------------

2.21“Nonstatutory Option” means any Option that is not an Incentive Option.

2.22“Option” means an option to purchase shares of Stock.

2.23“Optionee” means an eligible individual to whom an Option shall have been
granted under the Plan.

2.24“Other Stock Unit Award” has the definition set forth in Section 7.7(a).

2.25“Participant” means any holder of an outstanding Award under the Plan.

2.26“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals may include, but shall not be limited to: (i) cash flow
(before or after dividends), (ii) earnings per share (including, without
limitation, earnings before interest, taxes, depreciation and amortization),
(iii) stock price, (iv) return on equity, (v) stockholder return or total
stockholder return, (vi) return on capital (including, without limitation,
return on total capital or return on invested capital), (vii) return on
investment, (viii) return on assets or net assets, (ix) market capitalization,
(x) economic value added, (xi) debt leverage (debt to capital), (xii) revenue,
(xiii) sales or net sales, (xiv) backlog, (xv) income, pre-tax income or net
income, (xvi) operating income or pre-tax profit, (xvii) operating profit, net
operating profit or economic profit, (xviii) gross margin, operating margin or
profit margin, (xix) return on operating revenue or return on operating assets,
(xx) cash from operations, (xxi) operating ratio, (xxii) operating revenue,
(xxiii) market share improvement, (xxiv) general and administrative expenses and
(xxv) customer service. Any of the above criteria may (A) be subject to such
adjustments as determined by the Committee, and (B) be measured on an absolute
basis or compared to the performance of a published or special index deemed
applicable by the Committee or a group of comparator companies.

2.27“Performance Goals” means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon one or
more Performance Criteria and a targeted level or levels of performance with
respect to each such criteria, as specified by the Committee. The Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, subsidiary, or an individual, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Affiliate, either individually,
alternatively or in any combination, and measured either quarterly, annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee.

2.28“Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives will be
measured for purposes of determining a Participant’s right to, and the payment
of, an Award.

2.29“Performance Unit” means a right granted to a Participant under Section 7.5,
to receive a predetermined number of shares of Stock, the payment of which is
contingent on achieving Performance Goals or other business objectives
established by the Committee.

2.30“Plan” means this Boot Barn Holdings, Inc. 2020 Equity Incentive Plan, as
amended from time to time, and including any attachments or addenda hereto.

2.31“Restricted Stock” means a grant or sale of shares of Stock to a Participant
subject to a Risk of Forfeiture.

2.32“Restricted Stock Units” means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.

2.33“Restriction Period” means the period of time, established by the Committee
in connection with an Award of Restricted Stock, Restricted Stock Units or
Performance Units, during which the shares of Restricted Stock or Restricted
Stock Units or Performance Units are subject to a Risk of Forfeiture described
in the applicable Award Agreement.

2.34“Rights” has the meaning set forth in Section 8.4(a).

2.35“Risk of Forfeiture” means a limitation on the right of the Participant to
retain Restricted Stock, Restricted Stock Units or Performance Units, including
a right of the Company to reacquire shares of Restricted Stock at less than its
then Market Value, arising because of the occurrence or non-occurrence of
specified events or conditions.

5



--------------------------------------------------------------------------------

2.36“Securities Act” has the meaning set forth in Section 10.2(a).

2.37“Stock” means the common stock, par value $0.0001 per share, of the Company,
and such other securities as may be substituted for Stock pursuant to Section 8.

2.38“Stock Appreciation Right” means a right to receive a payment equal in value
to the difference between the Market Value of a share of Stock on the date of
exercise of the Stock Appreciation Right over the exercise price of the Stock
Appreciation Right, which value may be paid in the form of cash or shares of
Stock.

2.39“Stock Grant” means the grant of shares of Stock not subject to restrictions
or other forfeiture conditions.

2.40“Ten Percent Owner” means a person who owns, or is deemed within the meaning
of Section 422(b)(6) of the Code to own, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
parent or subsidiary corporations of the Company, as defined in Sections 424(e)
and (f), respectively, of the Code). Whether a person is a Ten Percent Owner
shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.

2.41“Transaction” means (a) any merger or consolidation of the Company with or
into another entity as a result of which the Stock of the Company is converted
into or exchanged for the right to receive cash, securities or other property or
is cancelled or (b) any sale or exchange of all of the Stock of the Company for
cash, securities or other property.

3.Term of the Plan

Unless the Plan is earlier terminated by the Board, Awards may be granted under
this Plan at any time in the period commencing on the Effective Date and ending
immediately prior to the tenth anniversary of the Effective Date. Awards granted
pursuant to the Plan within that period shall not expire solely by reason of the
termination of the Plan.

4.Stock Subject to the Plan

4.1Plan Share Limitations.

(a)The aggregate number of shares of Stock that may be issued or transferred
under the Plan shall not exceed 2,000,000 shares. In addition, and subject to
adjustment as described in Section 8 below, shares of Stock subject to
outstanding Awards under the 2014 Plan that terminate, expire or are cancelled,
forfeited, exchanged or surrendered without having been exercised, vested or
paid in shares or are paid in cash after the Effective Date shall be added to
the share reserve under the Plan. In no event shall the number of shares
available for issuance pursuant to Incentive Options exceed 2,000,000 shares of
Stock. For purposes of applying the foregoing limitations, (a) if any Option or
Stock Appreciation Right expires, terminates, or is cancelled for any reason
without having been exercised in full, or if any other Award is forfeited or
otherwise not paid in full, the shares of Stock not purchased by the Optionee or
which are forfeited or otherwise not paid shall again be available for Awards to
be granted under the Plan and (b) shares withheld or tendered in payment of the
exercise price of an Option, and shares withheld or tendered for payment of
taxes shall not be available for re-issuance under the Plan. If Stock
Appreciation Rights are granted, the full number of shares subject to the Stock
Appreciation Rights shall be considered issued under the Plan, without regard to
the number of shares delivered upon exercise of the Stock Appreciation Rights.
For the avoidance of doubt, if shares of Stock are repurchased by the Company on
the open market with the proceeds of the exercise price of Options, such shares
may not again be made available for issuance under the Plan. Notwithstanding the
foregoing, to the extent that any Awards are paid in cash, and not in shares,
the shares subject to such Awards shall not be counted against the foregoing
maximum share limitation and may again be available for Awards to be granted
under the Plan.

(b)Shares of Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury, including shares
purchased by the Company on the open market for purposes of the Plan or
otherwise.

4.2Per Person Limitations.

(a)In General. The maximum number of shares of Stock (or, in the case of Awards
to be settled in cash, a share equivalent thereof based on the Market Value as
of the date of grant) that may be subject to Options, Stock Appreciation Rights
or other Awards, or any combination thereof, granted to any one Participant
pursuant to the Plan during any single fiscal year shall be 500,000.

(b)Non-Employee Directors. The maximum grant date value of shares of Stock and
cash subject to Awards granted to any Non-Employee Director during any one
fiscal year, taken together with any cash fees payable to such Non-Employee
Director for services rendered during the fiscal year, shall not exceed

6



--------------------------------------------------------------------------------

$250,000 in total value. For purposes of this limit, the value of such Awards
shall be calculated based on the grant date fair value of such Awards for
financial reporting purposes.

(c)Dividends and Dividend-Equivalent Rights. Notwithstanding the foregoing
provisions of this Section 4.2, the limitations set forth in this Section 4.2
shall not apply to any dividends or Dividend-Equivalent Rights that accrue or
are paid with respect to Awards.

4.3Adjustment of Limitations. Each of the share limitations of this Section 4
shall be subject to adjustment pursuant to Section 8 of the Plan.

5.Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions, the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers up to the
maximum number set forth above, and in accordance with such other guidelines as
the Committee shall specify by resolution at any time or from time to time. Any
such delegation may not include the authority to grant Restricted Stock, unless
either otherwise permitted by applicable corporate law or the delegate is a
committee of the Board, including a committee consisting solely of an executive
officer who is a Board member. Subject to the provisions of the Plan, the
Committee shall have complete authority, in its discretion, to make or to select
the manner of making all determinations with respect to each Award to be granted
by the Company under the Plan including the employee or director to receive the
Award and the form of Award. In making such determinations, the Committee may
take into account the nature of the services rendered by the respective
employees and directors, their present and potential contributions to the
success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall also have complete authority to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective Award Agreements (which
need not be identical), and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant thereto, including all
Participants, beneficiaries, heirs, or assigns.

6.Authorization of Grants

6.1Eligibility. The Committee may grant from time to time and at any time prior
to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any member of the Board or any member of
any board of directors (or similar governing authority) of any Affiliate, or any
employee (including an officer) of the Company, or any of its subsidiaries or
other Affiliates. However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option. The selection of Participants is within the sole discretion of the
Committee.

6.2General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. The Committee shall
determine the size of each Award to be granted (including, where applicable, the
number of shares to which an Award will relate, subject to Sections 4.1 and
4.2), and all other terms and conditions of each such Award (including, but not
limited to, any exercise price, grant price, or purchase price, any restrictions
or conditions relating to transferability, forfeiture, exercisability, or
settlement of an Award, any schedule or performance conditions for the lapse of
such restrictions or conditions, and accelerations or modifications thereof, any
expiration date, any restrictive covenant obligations (such as confidentiality,
non-competition and non-solicitation covenants), and any clawback or recoupment
provisions), based in each case on such considerations as the Committee shall
determine. The Committee may determine whether, to what extent, and under what
circumstances an Award may be settled, or the exercise price of an Award may be
paid, in cash, shares, other Awards, or other consideration, or an Award may be
canceled, forfeited, or surrendered. No prospective Participant shall have any
rights with respect to an Award, unless and until such Participant shall have
complied with the applicable terms and conditions of such Award (including, if
applicable, delivering a fully executed copy of any agreement evidencing an
Award to the Company).

6.3Effect of Termination of Employment, Etc. Unless the Committee shall provide
otherwise with respect to any Award (including, but not limited to, in a
Participant’s Award Agreement), if the Participant’s employment with, or
services to, the Company and its Affiliates ends for any reason, including
because of the Participant’s employer ceasing to be an Affiliate, (a) any
outstanding Option or Stock Appreciation Right of the Participant shall cease to
be exercisable in any respect not later than thirty (30) days following that
event and,

7



--------------------------------------------------------------------------------

for the period it remains exercisable following that event, shall be exercisable
only to the extent exercisable at the date of that event, and (b) any other
outstanding Award of the Participant shall be forfeited or otherwise subject to
return to the Company on the terms specified in the applicable Award Agreement.
Cessation of the performance of services in one capacity, for example, as an
employee, shall not result in termination of an Award while the Participant
continues to perform services in another capacity, for example as a director.
Military, sick or other bona fide leave shall not be deemed a termination of
employment or other services; provided, that it does not exceed the longer of
ninety (90) days or the period during which the absent Participant’s
reemployment rights, if any, are guaranteed by statute or by contract; provided
further, that, the Committee, in its discretion may determine whether and to
what extent furlough constitutes a termination of employment. To the extent
consistent with applicable law, the Committee may provide that Awards continue
to vest for some or all of the period of any such leave, or that their vesting
shall be tolled during any such leave and only recommence upon the Participant’s
return from leave, if ever.

6.4Non-Transferability of Awards. Except as otherwise provided in this Section
6.4, Awards shall not be transferable, and no Award or interest therein may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All of a
Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award other than an
Incentive Option, provide that such Award may be transferred by a Participant to
a family member; provided, however, that any such transfer is without payment of
any consideration whatsoever and that no transfer shall be valid unless first
approved by the Committee, acting in its sole discretion. For this purpose,
“family member” means (a) any child, stepchild, grandchild, parent, grandparent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the employee’s household
(other than a tenant or employee), (b) a trust for the benefit of one or more of
the Participant or the persons referred to in clause (a); and (c) to a
partnership, limited liability company or corporation in which the Participant
or the persons referred to in clause (a) are the only partners, members or
stockholders. In addition, the Committee may, at or after the grant of any Award
other than an Incentive Option permit such Award to be transferred by the
Participant to a charity for charitable purposes. In the event of any transfer
permitted pursuant to this Section 6.4, the permitted transferee shall be bound
by, and subject to, all the terms and conditions of the Plan and the Award
Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations and any additional terms
and conditions deemed necessary or appropriate by the Committee.

7.Specific Terms of Awards

7.1Options.

(a)Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement.

(b)Exercise Price. The price at which shares of Stock may be acquired under each
Incentive Option shall be not less than 100% of the Market Value of Stock on the
Grant Date, or not less than 110% of the Market Value of Stock on the Grant Date
if the Optionee is a Ten Percent Owner. The price at which shares of Stock may
be acquired under each Nonstatutory Option shall be not less than 100% of the
Market Value of Stock on the Grant Date.

(c)Option Period. No Incentive Option may be exercised on or after the tenth
(10th) anniversary of the Grant Date, or on or after the fifth (5th) anniversary
of the Grant Date if the Optionee is a Ten Percent Owner. The Option period
under each Nonstatutory Option shall not be so limited solely by reason of this
Section 7.1(c).

(d)Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.

(e)Method of Exercise. An Option may be exercised by the Optionee giving written
notice, in the manner provided in Section 17, specifying the number of shares of
Stock with respect to which the Option is then being exercised. The notice shall
be accompanied by payment in the form of cash, check payable to the order of the
Company or other form of payment in an amount equal to the exercise price of the
shares of Stock to be purchased or, subject in each instance to the Committee’s
approval, acting in its sole discretion, and to such conditions, if any, as the
Committee may deem necessary to avoid adverse accounting effects to the Company,

8



--------------------------------------------------------------------------------

(i)by delivery to the Company of shares of Stock having a Market Value equal to
the exercise price of the shares to be purchased, or

(ii)by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the shares of Stock issuable upon exercise of the surrendered portion
of the Option, and (2) the aggregate exercise price under the Option for the
surrendered portion of the Option.

If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.

(f)Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the shares of Stock
for which the Option first becomes exercisable in a calendar year do not have an
aggregate Market Value (as of the date of the grant of the Option) in excess of
the “current limit”. The current limit for any Optionee for any calendar year
shall be $100,000 minus the aggregate Market Value at the date of grant of the
number of shares of Stock available for purchase for the first time in the same
year under each other Incentive Option previously granted to the Optionee under
the Plan, and under each other incentive stock option previously granted to the
Optionee under any other incentive stock option plan of the Company and its
Affiliates. Any shares of Stock which would cause the foregoing limit to be
violated shall be deemed to have been granted under a separate Nonstatutory
Option, otherwise identical in its terms to those of the Incentive Option.

(g)Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of the shares of Stock issued upon such
exercise prior to the expiration of the holding periods specified by Section
422(a)(1) of the Code and, if and to the extent that the realization of income
in such a disposition imposes upon the Company federal, state, local or other
withholding tax requirements, or any such withholding is required to secure for
the Company an otherwise available tax deduction, to remit to the Company an
amount in cash sufficient to satisfy those requirements.

(h)No Dividend-Equivalent Rights. Dividend-Equivalent Rights shall not be
granted with respect to Options.

7.2Stock Appreciation Rights.

(a)Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.

(b)Exercise Price. Stock Appreciation Rights shall have an exercise price of not
less than 100% of the Market Value of the Stock on the Grant Date of such Stock
Appreciation Rights, or in the case of Stock Appreciation Rights in tandem with
Options, the exercise price of the related Option, which for the avoidance of
doubt, shall be not less than 100% of the Market Value of Stock on the Grant
Date.

(c)Other Terms. Except as the Committee may deem inappropriate or inapplicable
in the circumstances or as otherwise provided in this Section 7.2, Stock
Appreciation Rights shall be subject to terms and conditions substantially
similar to those applicable to a Nonstatutory Option. In furtherance of the
foregoing, Dividend-Equivalent Rights shall not be granted with respect to Stock
Appreciation Rights.

7.3Restricted Stock.

(a)Purchase Price. Shares of Restricted Stock shall be issued under the Plan for
such consideration, if any, in cash, other property or services, or any
combination thereof, as is determined by the Committee.

(b)Issuance of Stock. Each Participant receiving an Award of Restricted Stock,
subject to subsection (c) below, shall be issued a stock certificate in respect
of such shares of Restricted Stock or the shares shall be held in book-entry
position through the Company’s transfer agent’s direct registration system. If a
certificate is issued, such certificate shall be registered in the name of such
Participant, and, if applicable, shall

9



--------------------------------------------------------------------------------

bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:

The shares evidenced by this certificate are subject to the terms and conditions
of the Boot Barn Holdings, Inc. 2020 Equity Incentive Plan and an Award
Agreement entered into by the registered owner and Boot Barn Holdings, Inc.,
copies of which will be furnished by the Company to the holder of the shares
evidenced by this certificate upon written request and without charge.

If the Stock is in book-entry position through the Company’s transfer-agent’s
direct registration system, the restrictions will be appropriately reflected.

(c)Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.

(d)Restrictions and Restriction Period. During the Restriction Period applicable
to shares of Restricted Stock, such shares shall be subject to limitations on
transferability and a Risk of Forfeiture arising on the basis of such conditions
related to the performance of services, Company or Affiliate performance or
otherwise as the Committee may determine and provide for in the applicable Award
Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.

(e)Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to an Award of Restricted
Stock, the Participant shall have all of the rights of a stockholder of the
Company, including the right to vote; provided that, dividends shall not be paid
with respect to Restricted Stock that is subject to a Risk of Forfeiture. Such
dividends shall accrue on such Restricted Stock and be paid only if and to the
extent that the applicable Risk of Forfeiture lapses. The Committee, may
determine at the time of Award that any cash dividends which accrue pursuant to
the preceding sentence shall be deemed reinvested in additional Restricted
Stock.

(f)Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the restrictive legend contemplated by
Section 7.3(b) shall be removed from the certificates for such shares and such
certificates shall be delivered to the Participant promptly if not theretofore
so delivered, or if the Stock is in book-entry position through the Company’s
transfer-agent’s direct registration system, the lapse of the restrictions will
be appropriately noted.

7.4Restricted Stock Units.

(a)Character. Each Restricted Stock Unit shall entitle the recipient to a share
of Stock at the close of such Restriction Period as the Committee may establish
and subject to a Risk of Forfeiture arising on the basis of such conditions
relating to the performance of services, Company or Affiliate performance or
otherwise as the Committee may determine and provide for in the applicable Award
Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.

(b)Form and Timing of Payment. Payment of earned Restricted Stock Units shall be
made in a single lump sum following the close of the applicable Restriction
Period. The Committee may permit or, if it so provides at grant require, a
Participant to defer such payment. If any such deferral election is required or
permitted, the Committee shall establish rules and procedures for such deferral
election consistent with Section 409A of the Code. At the discretion of the
Committee, Participants may be entitled to receive Dividend-Equivalent Rights
with respect to Restricted Stock Units; provided that such Dividend-Equivalent
Rights may accrue but shall not be paid unless and until the Restriction Period
ends and the Restricted Stock Units are no longer subject to a Risk of
Forfeiture. Unless the Committee shall provide otherwise, any
Dividend-Equivalent Rights shall be paid, if at all, without interest or other
earnings.

7.5Performance Units.

(a)Character. Each Performance Unit shall entitle the recipient to a share of
Stock to the extent Performance Goals are achieved over the designated
Performance Period. The number of Performance Units which shall be paid (if any)
in respect of a Performance Unit Award will depend on the degree to which the
specified Performance Goals are achieved. The Committee will have full
discretion to select the length of any applicable Restriction Period or
Performance Period, the kind and/or level of the applicable Performance

10



--------------------------------------------------------------------------------

Goal, and whether the Performance Goal is to apply to the Company, a subsidiary
of the Company or any division or business unit or to the individual.

(b)Earning of Performance Units. The Committee shall set Performance Goals
which, depending on the extent to which they are achieved within the applicable
Performance Period, will determine the number and value of Performance Units
that will be paid out to the Participant. In addition, the Committee shall
determine the extent to which the Performance Goals are achieved, and determine
the amount, if any, payable pursuant to each Performance Unit Award. The
Committee, in its sole discretion, may make adjustments to the Performance
Goals, the amounts payable in respect of the applicable Performance Goals, and
performance results (including adjustments of performance results to take into
account transactions or other events occurring during the Performance Period,
changes in accounting principles or applicable law, asset write-downs,
litigation, claims, judgments or settlements, accruals for reorganization and
restructuring programs, and any extraordinary, unusual, non-recurring or
non-comparable items), to the extent consistent with the terms of the applicable
Award Agreement. After the applicable Performance Period has ended, the holder
of Performance Units shall be entitled to receive payout on the number and value
of Performance Units earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Based on the level of performance, the number of
shares of Stock issued upon achievement of specified levels of performance may
be larger than the target number of Performance Units granted pursuant to the
Award.

(c)Form and Timing of Payment. Payment of earned Performance Units shall be made
in a single lump sum following the close of the applicable Performance Period.
The Committee may permit or, if it so provides at grant require, a Participant
to defer such Participant’s receipt of the payment of cash or the delivery of
Stock that would otherwise be due to such Participant by virtue of the
satisfaction of any requirements or goals with respect to Performance Units. If
any such deferral election is required or permitted, the Committee shall
establish rules and procedures for such deferral election consistent with
Section 409A of the Code. At the discretion of the Committee, Participants may
be entitled to receive Dividend-Equivalent Rights with respect to Performance
Units; provided that such Dividend-Equivalent Rights shall only be paid if and
to the extent that the related Performance Units vest. Unless the Committee
shall provide otherwise, any Dividend-Equivalent Rights shall be paid, if at
all, without interest or other earnings.

7.6Stock Grants. Stock Grants shall be awarded solely in recognition of
significant prior or expected contributions to the success of the Company or its
Affiliates, as an inducement to employment, in lieu of compensation otherwise
already due and in such other limited circumstances as the Committee deems
appropriate. Stock Grants shall be made without restriction or forfeiture
conditions of any kind.

7.7Other Stock Unit Awards.

(a)Stock and Administration. Other Awards of Stock and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Stock or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards may be paid in Stock, cash or any other form of property, as the
Committee shall determine. The provisions of Other Stock Unit Awards need not be
the same with respect to each recipient.

(b)Terms and Conditions. Subject to the provisions of the Plan and any
applicable Award Agreement, Awards and Stock subject to Awards made under this
Section 7.7 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Stock is issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
Stock (including securities convertible into Stock) subject to Awards granted
under this Section 7.7 may be issued for no cash consideration or for such
minimum consideration as may be required by applicable law. Stock (including
securities convertible into Stock) purchased pursuant to a purchase right
awarded under this Section 7.7 shall be purchased for such consideration as the
Committee shall determine in its sole discretion, which shall not be less than
the Market Value of such Stock or other securities as of the date such purchase
right is awarded.

7.8Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan granted to a Participant who is, at the
time of grant or during the term of the Award, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that the Award shall conform to laws,
regulations, procedures, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant’s residence or employment
abroad, shall be as comparable as practicable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. The
Committee may

11



--------------------------------------------------------------------------------

establish supplements or sub-plans to, or amendments of, the Plan for the
purpose of granting and administering Awards to Participants resident or
primarily employed outside of the United States.

8.Adjustment Provisions

8.1Adjustment for Corporate Actions. All of the share numbers set forth in the
Plan reflect the capital structure of the Company as of the Effective Date. If
subsequent to that date the outstanding shares of Stock (or any other securities
covered by the Plan by reason of the prior application of this Section) are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to shares of Stock, as a result of a
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other similar distribution with respect to such shares
of Stock, an appropriate and proportionate adjustment will be made in (a) the
maximum numbers and kinds of shares provided in Section 4, (b) the numbers and
kinds of shares or other securities subject to the then outstanding Awards, (c)
the exercise price for each share or other unit of any other securities subject
to then outstanding Options and Stock Appreciation Rights, and (d) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

8.2Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. In the event of any corporate action not specifically covered by Section
8.1, including but not limited to an extraordinary cash distribution on Stock, a
corporate separation or other reorganization or liquidation, the Committee shall
make such adjustment of outstanding Awards and their terms, if any, as it, in
its sole discretion, deems equitable and appropriate in the circumstances. The
Committee may make adjustments in the terms and conditions of, and the criteria
included in (including any Performance Goals), Awards in recognition of unusual
or nonrecurring events (including, without limitation, the events described in
this Section 8.2) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines, in its sole discretion, that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

8.3Related Matters. Any adjustment in Awards made pursuant to Section 8.1 or 8.2
shall be determined and made, if at all, by the Committee, acting in its sole
discretion, and shall include any correlative modification of terms, including
of Option exercise prices, rates of vesting or exercisability, Risks of
Forfeiture, applicable repurchase prices for Restricted Stock, and Performance
Goals and other business objectives which the Committee may deem necessary or
appropriate so as to ensure the rights of the Participants in their respective
Awards are not substantially diminished nor enlarged as a result of the
adjustment and corporate action other than as expressly contemplated in this
Section 8. The Committee, in its discretion, may determine that no fraction of a
share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of shares of Stock covered by an
Award would cause such number to include a fraction of a share of Stock, such
number of shares of Stock shall be adjusted to the nearest smaller whole number
of shares. No adjustment of an Option exercise price per share pursuant to
Sections 8.1 or 8.2 shall result in an exercise price which is less than the par
value of the Stock. For the avoidance of doubt, any adjustments pursuant to this
Section 8 shall be consistent with Section 16.3.

8.4Transactions.

(a)Treatment of Options and Stock Appreciation Rights. In a Transaction, the
Committee may take any one or more of the following actions as to all or any (or
any portion of) outstanding Options and Stock Appreciation Rights (collectively,
“Rights”).

(i)Provide that such Rights shall be assumed, or substantially equivalent rights
shall be provided in substitution therefor, by the acquiring or succeeding
entity (or an affiliate thereof).

(ii)Upon written notice to the holders, provide that the holders’ unexercised
Rights will terminate immediately prior to the consummation of such Transaction
unless exercised within a specified period following the date of such notice.

(iii)Provide that outstanding Rights shall become exercisable in whole or in
part prior to or upon the Transaction.

(iv)Provide for cash payments, net of applicable tax withholdings, to be made to
holders in an amount (if positive) equal to (A) the acquisition price times the
number of shares of Stock subject to an Option (to the extent the exercise price
does not exceed the acquisition price) minus (B) the aggregate exercise price
for all such shares of Stock subject to the Option, in

12



--------------------------------------------------------------------------------

exchange for the termination of such Option; provided, that if the acquisition
price does not exceed the exercise price of any such Option, the Committee may
cancel that Option without the payment of any consideration therefor prior to or
upon the Transaction. For this purpose, “acquisition price” means the amount of
cash, and market value of any other consideration, received in payment for a
share of Stock surrendered in a Transaction but need not take into account any
deferred consideration unless and until received.

(v)Any combination of the foregoing.

For purposes of Section 8.4(a)(i) above, a Right shall be considered assumed, or
a substantially equivalent right shall be considered to have been provided in
substitution therefor, if following consummation of the Transaction the Right
confers the right to purchase or receive the value of, for each share of Stock
subject to the Right immediately prior to the consummation of the Transaction,
the consideration (whether cash, securities or other property) received as a
result of the Transaction by holders of Stock for each share of Stock held
immediately prior to the consummation of the Transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if the consideration received as a result of the Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of Right to consist of or be based on solely common
stock (or its equivalent) of the acquiring or succeeding entity (or an affiliate
thereof) equivalent in value to the per share consideration received by holders
of outstanding shares of Stock as a result of the Transaction.

(b)Treatment of Other Awards. As to outstanding Awards other than Options or
Stock Appreciation Rights, upon the occurrence of a Transaction, the repurchase
and other rights of the Company under each such Award shall inure to the benefit
of the Company’s successor and shall, unless the Committee determines otherwise,
apply to the cash, securities or other property which the Stock was converted
into or exchanged for pursuant to such Transaction in the same manner and to the
same extent as they applied to the Award.

(c)Related Matters. In taking any of the actions permitted under this
Section 8.4, the Committee shall not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
8.4, including but not limited to the market value of other consideration
received by holders of Stock in a Transaction and whether substantially
equivalent Rights have been substituted, shall be made by the Committee acting
in its sole discretion. In connection with any action or actions taken by the
Committee in respect of Awards and in connection with a Transaction, the
Committee may require such acknowledgements of satisfaction and releases from
Participants as it may determine.

8.5Certain Acquisitions. In connection with the acquisition of any business by
the Company or any of its subsidiaries, any outstanding equity grants with
respect to stock of the acquired company may be assumed or replaced by Awards
under the Plan upon such terms and conditions as the Committee determines in its
sole discretion (including, in the case of Options and Stock Appreciation
Rights, an exercise price which is less than Market Value on the Grant Date).
Shares subject to any such outstanding grants that are assumed or replaced by
Awards under the Plan in connection with an acquisition shall not reduce the
shares reserved for issuance under Section 4.1, consistent with applicable stock
exchange requirements. In the event that the Company assumes a
shareholder-approved equity plan of an acquired company, available shares under
such assumed plan (after appropriate adjustments to reflect the transaction) may
be issued pursuant to Awards under this Plan and shall not reduce the shares
reserved for issuance under the Plan pursuant to Section 4.1, subject to
applicable stock exchange requirements.

9.Change of Control

(a)Assumption of Outstanding Awards. Upon a Change of Control where the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise or otherwise provided
pursuant to the terms of an Award Agreement, (i) all outstanding Awards that are
not exercised or paid at the time of the Change of Control shall be assumed, or
substantially equivalent rights shall be provided in substitution therefor, or
shall otherwise be continued in a manner satisfactory to the Committee, by the
acquiring or succeeding entity (or an affiliate thereof) (collectively,
“Assumed” or “Assumption”) and (ii) any outstanding performance-based Awards
will be deemed earned at the greater of the target level and the actual
performance level at the date of the Change of Control with respect to all open
Performance Periods, and will continue to be subject to time-based vesting
following the Change of Control in accordance with the original Performance
Period. After a Change of Control, references to the “Company” as they relate to
employment matters shall include the successor employer.

(b)Vesting Upon Certain Terminations of Employment Upon or Following a Change of
Control. Unless the Committee determines otherwise or otherwise provided in an
Award Agreement, if an

13



--------------------------------------------------------------------------------

Award is Assumed and a Participant’s employment or service is terminated by the
Company without Cause (other than on account of Disability) upon or within 18
months following a Change of Control, the Participant’s outstanding Awards shall
become fully vested as of the date of such termination.

(c)Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee, in its discretion, may take any of the following
actions with respect to any or all outstanding Awards, without the consent of
any Participant: (i) the Committee may determine that Participants shall receive
a payment in settlement of outstanding Awards (other than Options and Stock
Appreciation Rights) in such amount and form as may be determined by the
Committee; (ii) the Committee may require that Participants surrender their
outstanding Options and Stock Appreciation Rights in exchange for a payment by
the Company, in cash or shares as determined by the Committee, in an amount
equal to the amount, if any, by which the then Market Value of the shares
subject to the Participant’s unexercised Options and Stock Appreciation Rights
exceeds the applicable exercise price of the Option or Stock Appreciation Right;
(iii) after giving Participants an opportunity to exercise all of their Options
and Stock Appreciation Rights, the Committee may terminate any or all
unexercised Options and Stock Appreciation Rights at such time as the Committee
deems appropriate; and (iv) the Committee may modify the terms of Awards to add
events, conditions or circumstances upon which the vesting of such Awards or
lapse of Risk of Forfeiture will Accelerate. Any such surrender, termination or
payment shall take place as of the date of the Change of Control or such other
date as the Committee may specify. Without limiting the foregoing, if the per
share Market Value of a share of Stock does not exceed the per share Option
exercise price or Stock Appreciation Right exercise price, as applicable, the
Company shall not be required to make any payment to the Participant upon
surrender of the Option or Stock Appreciation Right.

10.Settlement of Awards

10.1In General. Options and Restricted Stock shall be settled in accordance with
their terms. All other Awards may be settled in cash, Stock, or other Awards, or
a combination thereof, as determined by the Committee at or after grant and
subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.

10.2Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance until (a) approval
shall have been obtained from such governmental agencies, other than the
Securities and Exchange Commission, as may be required under any applicable law,
rule, or regulation and (b) in the case where such issuance would constitute a
violation of a law administered by or a regulation of the Securities and
Exchange Commission, one of the following conditions shall have been satisfied:

(a)the shares of Stock are at the time of the issue of such shares effectively
registered under the Securities Act of 1933, as amended (the “Securities Act”);
or

(b)the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares does not require registration under the Securities
Act or any applicable State securities laws.

Furthermore, the inability of the Company to obtain or maintain, or the
impracticability of it obtaining or maintaining, authority from any governmental
agency having jurisdiction, which authority is deemed by the Company’s counsel
to be necessary to the lawful issuance of any Stock hereunder, shall relieve the
Company of any liability in respect of the failure to issue such Stock as to
which such requisite authority shall not have been obtained, and shall
constitute circumstances in which the Committee may determine to amend or cancel
Awards pertaining to such Stock, with or without consideration to the affected
Participants.



10.3Corporate Restrictions on Rights in Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company.

10.4Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any shares of
Stock issued or to be issued pursuant to Awards granted under the Plan, or to
qualify any such shares of Stock for exemption from the Securities Act or other
applicable statutes, then the Company shall take such action at its own expense.
The Company may require from each recipient of an Award, or each holder of
shares of Stock acquired pursuant to the Plan, such information in writing for
use in any registration statement, prospectus, preliminary prospectus or
offering circular as is reasonably necessary for that purpose and may require
reasonable indemnity to the Company and its officers and directors from that
holder against all losses, claims, damage and liabilities arising from use of
the information so furnished and caused by any untrue statement of any material
fact therein or caused by the omission to state a material fact

14



--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made.

10.5Tax Withholding. The Company and any Affiliate are authorized to withhold
from any delivery of shares in connection with an Award, any other payment
relating to an Award, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with an
Award (including any federal, state, local or foreign withholding taxes), and to
take such other action as the Committee may deem advisable to enable the
Company, its Affiliates and Participants to satisfy obligations for the payment
of withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive shares of Stock or
other consideration and to require Participants to make cash payments in respect
thereof in satisfaction of withholding tax obligations. In furtherance of the
foregoing, the Committee, acting in its sole discretion, may permit or require a
Participant to satisfy an applicable withholding requirement, in whole or in
part, by having the Company withhold shares of Stock to satisfy applicable tax
obligations. All elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee deems appropriate.

10.6Company Charter and By-Laws; Other Company Policies. This Plan and all
Awards granted hereunder are subject to the certificate of incorporation and
by-laws of the Company, as they may be amended from time to time, and all other
Company policies duly adopted by the Board, the Committee or any other committee
of the Board and as in effect from time to time regarding the acquisition,
ownership or sale of Stock by employees and other service providers, including,
without limitation, policies intended to limit the potential for insider
trading, and any clawback or other policies to prohibit payment of or recover
compensation payable or paid on the basis of inaccurate financial results or
statements, employee conduct, and other similar events.

11.Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

12.Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent, or the Stock shall be issued through the Company’s
transfer agent’s direct registration system. Any Stock to be issued pursuant to
Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the certificate or
articles of incorporation and the by-laws of the Company. Nothing contained in
the Plan or in any Award Agreement shall confer upon any recipient of an Award
any right with respect to the continuation of his or her employment with, or
services to, the Company (or any Affiliate), or interfere in any way with the
right of the Company (or any Affiliate), subject to the terms of any separate
employment or services agreement or provision of law or corporate articles or
by-laws to the contrary, at any time to terminate such employment or services
agreement or to increase or decrease, or otherwise adjust, the other terms and
conditions of the recipient’s employment with, or services to, the Company and
its Affiliates.

13.Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Options, Stock Appreciation Rights and other Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

14.Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan or
of any amendment to stockholders for approval shall be construed as creating any
limitations on the power of the Board to adopt such other compensatory
arrangements as it may deem desirable, including the granting of awards outside
of and apart from the Plan, and such arrangements may be either applicable
generally or only in specific cases.

15



--------------------------------------------------------------------------------

15.No Guarantee of Tax Consequences

It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code, pertaining to non-qualified plans of deferred
compensation, and the Plan shall be governed, interpreted and enforced
consistent with such intent. If an Award is subject to Section 409A of the Code,
(a) distributions shall only be made in a manner and upon an event permitted
under Section 409A of the Code, (b) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under Section
409A of the Code, (c) unless the Award Agreement specifies otherwise, each
installment payment shall be treated as a separate payment for purposes of
Section 409A of the Code, and (d) in no event shall a Participant, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, in the event that any Awards constitute nonqualified deferred
compensation under Section 409A of the Code, if (i) the Participant is a
“specified employee” of the Company as of the specified employee identification
date for purposes of Section 409A of the Code (as determined in accordance with
the policies and procedures adopted by the Company) and (ii) the delivery of any
cash or shares payable pursuant to an Award is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, such cash or shares shall be paid within 15 days after the end of the
six-month period. If the Participant dies during such six-month period, the
amounts withheld on account of Section 409A of the Code shall be paid to the
Participant’s beneficiary within 30 days of the Participant’s death. The
determination of key employees, including the number and identity of persons
considered key employees and the identification date, shall be made by the
Committee or its delegate each year in accordance with Section 416(i) of the
Code and the “specified employee” requirements of Section 409A of the Code.

Notwithstanding the foregoing, neither the Company nor any Affiliate, nor any
director, officer, agent, representative or employee of either, guarantees to
the Participant or any other person any particular tax consequences as a result
of the grant of, exercise of rights under, or payment in respect of an Award,
including but not limited to that an Option granted as an Incentive Option has
or will qualify as an “incentive stock option” within the meaning of Section 422
of the Code or that the provisions and penalties of Section 409A of the Code
will or will not apply, and neither the Company, its Affiliates, nor any other
person shall have any liability to a Participant or any other party if a payment
under an Award that is intended to benefit from favorable tax treatment or avoid
adverse tax treatment fails to realize such intention or for any action taken by
the Board or the Committee with respect to the Award.

16.Termination and Amendment of the Plan

16.1Termination or Amendment of the Plan. Subject to the limitations contained
in Section 16.3 below, including specifically the requirement of stockholder
approval, if applicable, the Board may at any time suspend or terminate the Plan
or make such modifications of the Plan as it shall deem advisable. Unless the
Board otherwise expressly provides, no amendment of the Plan shall affect the
terms of any Award outstanding on the date of such amendment.

16.2Termination or Amendment of Outstanding Awards; Assumptions. Subject to the
limitations contained in Section 16.3 below, including specifically the
requirement of stockholder approval, if applicable, the Committee may at any
time:

(a)amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan; and

(b)within the limitations of the Plan, modify, extend or assume outstanding
Awards or accept the cancellation of outstanding Awards or of outstanding stock
options or other equity-based compensation awards granted by another issuer in
return for the grant of new Awards for the same or a different number of shares
of Stock and on the same or different terms and conditions (including but not
limited to the exercise price of any Option).

16.3Limitations on Amendments; No Repricing.

(a)Without the approval of the Company’s stockholders, no amendment or
modification of the Plan by the Board may (i) increase the number of shares of
Stock which may be issued under the Plan, (ii) change the description of the
persons eligible for Awards, or (iii) effect any other change for which
stockholder approval is required by law or the rules of any relevant stock
exchange.

(b)Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other

16



--------------------------------------------------------------------------------

securities, or similar transactions), the Company may not, without obtaining
stockholder approval, (i) amend the terms of outstanding Options or Stock
Appreciation Rights to reduce the exercise price of such outstanding Options or
Stock Appreciation Rights, (ii) cancel outstanding Options or Stock Appreciation
Rights in exchange for Options or Stock Appreciation Rights with an exercise
price that is less than the exercise price of the original Options or Stock
Appreciation Rights or (iii) cancel outstanding Options or Stock Appreciation
Rights with an exercise price above the current share price in exchange for cash
or other securities.

(c)No action by the Board or the Committee pursuant to this Section 16 shall
impair the rights of the recipient of any Award outstanding on the date of such
amendment or modification of such Award, as the case may be, without the
Participant’s consent; provided, however, that no such consent shall be required
if (i) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation the
provisions of Section 409A of the Code, or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, (ii)
the Board or Committee, as the case may be, determines in its sole discretion
and prior to the date of any Change of Control that such amendment or alteration
is not reasonably likely to significantly diminish the benefits provided under
the Award, or that any such diminution has been adequately compensated, or (iii)
the Board or Committee, as the case may be, determines in its sole discretion
that such amendment or alteration either is required or advisable in order for
the Company, the Plan or the Award to satisfy any law or regulation.

17.Notices and Other Communications

Any communication or notice required or permitted to be given under the Plan
shall be in such form as the Committee may determine from time to time. If a
notice, demand, request or other communication is required or permitted to be
given in writing, then any such notice, demand, request or other communication
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, or telecopied with a confirmation
copy by regular, certified or overnight mail, or sent by electronic addressed,
telecopied or electronically mailed, as the case may be, (i) if to the recipient
of an Award, at his or her residence address last filed with the Company or to
his or her electronic mail address on file with the Company and (ii) if to the
Company, at its principal place of business, addressed to the attention of its
Treasurer, or to such other address or telecopier number, as the case may be, as
the addressee may have designated by notice to the addressor. All such notices,
requests, demands and other communications shall be deemed to have been
received: (i) in the case of personal delivery or electronic mail, on the date
of such delivery; (ii) in the case of mailing, when received by the addressee;
and (iii) in the case of facsimile transmission, when confirmed by facsimile
machine report.

18.Successors and Assigns

The Plan and Award Agreements may be assigned by the Company to any successor to
the Company’s business. The Plan and any applicable Award Agreement shall be
binding on all successors and assigns of the Company and a Participant,
including any permitted transferee of a Participant, the beneficiary or estate
of such Participant and the executor, administrator or trustee of such estate,
or any receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

19.Severability of Provisions

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

20.Governing Law

The Plan and all Award Agreements and actions taken hereunder and thereunder
shall be governed, interpreted and enforced in accordance with the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.

17



--------------------------------------------------------------------------------